DETAILED ACTION
	This action is responsive to applicant’s communication filed 02/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds of rejection necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over STACHURA (US 2018/0157467 A1) in view of LEE (US 2020/0042734 A1).

Regarding Claim 1, STACHURA teaches a method of row-level worksheet security, (“a webifier system may include at least one user interface template that identifies one or more data restrictions associated with a data source, and the system may generate the presentation of the particular webpage based on selecting data records that satisfy the one or more data restrictions. The one or more data restrictions may optionally comprise a user-level security restriction identified in the spreadsheet. Optionally, at least one of the one or more data restrictions may be defined by a formula native to a spreadsheet application associated with the spreadsheet” Paragraph 0024. Paragraphs 94 and 219 for an overview of the row-level security restriction implemented for the spreadsheet.)
the method comprising: creating a referencing worksheet from a data source worksheet, (“The designer may set up and define a data source as a table where each row is a record of the data source, and/or define the data source as the spreadsheet file where each individual spreadsheet is a record of the data source… Each web page, upon rendering or generation for transmission to an end-user browser, may be populated with data from the web data store meeting the criteria set forth in the user interface template… Where the user interface template comprises the data sources and records themselves, the resultant web page may appear as a simple web table based on the data in the spreadsheet.” Paragraphs 0070-74. Also see Paragraph 0094 and Figure 20: a spreadsheet in a spreadsheet application is a data source worksheet that is converted using a web tool into a referencing worksheet, such as a data table, at an end-user’s computer terminal.)
wherein the data source worksheet comprises a filter configured to select, based on one or more user-relative functions, at least a subset of a plurality of rows (“The diagram further illustrates that for the specific logged in visitor "Halee", the webifier has filtered the record set down to only row 2 where cell A2 matched the logged in username and the formula, as seen in the top-right of the screenshot, "=ISLOGGEDINWEBUSER(A2)" returned true when evaluated on the destination system” Paragraph 0094. See Figure 20: “ISLOGGEDINWEBUSER” is a user-relative function used to filter the spreadsheet (data source) to a subset of a plurality of rows for presentation at the destination web page (referencing worksheet).)
from a data set in a cloud-based database for presentation… (“aspects herein may apply equally to both local spreadsheet application software implementations as well as cloud-based spreadsheet implementations.” Paragraph 0069. “the webifier software may generate a web data store using the data from the spreadsheet. The web data store may include all data from the spreadsheet, or only a subset of the data from the spreadsheet based on one or more criteria or limitations set by the designer” Paragraph 0073. The data from the data source worksheet is stored in a web-based database. The data source worksheet itself is also a cloud-based spreadsheet.)
presenting, within the referencing worksheet, the at least a subset of the plurality of rows by: evaluating the one or more user-relative functions; and selecting, based on the filter, the at least a subset of the plurality of rows,  (“On a row-record sheet, a column could be added by the designer intended to affect visitor permissions on a per-row, and therefore per-record, basis, where the result of a particular column's cell formulas cause the destination server to include that row in the output results or not. For example, imagine an employee timesheet spreadsheet where column A includes the employee name and column B includes a number of hours, and a report page type with a source region of that sheet. The added column C may have a formula, for each row representing a record, that resembles "=IsLoggedInUser(A1)" where A1 would change to A2 for the second row and so forth. Although it would not be able to resolve during design-time to show the designer a value, the destination system would evaluate the column of formulas when a visitor visits the timesheet listing report page. During iteration, the destination system would skip over rendering of rows for the Rows would continue to be rendered if it matched the visitor in column A. The net result is that an employee could visit a timesheet webpage, based on a spreadsheet definition, that would only show the rows of time records that relate to that employee (FIG. 20).” Paragraph 0219. The user-relative formula is evaluated for each row, and only the rows where the function returns a “true” value would be rendered within the referencing worksheet. Also see Paragraphs 224-230, which teach multiple different embodiments of implementing row-level worksheet security.)
including issuing a database query to the database… (“Each web page, upon rendering or generation for transmission to an end-user browser, may be populated with data from the web data store meeting the criteria set forth in the user interface template.” Paragraph 0074. “Responsive to an http get request 304 from a visitor's browser 356 to the webifier logic 353 to provide a destination page, the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356.” Paragraph 0081. When the user visits and logs onto the destination page, a database query is issued that retrieves the appropriate data in order to render the referencing worksheet. Only the permitted rows from the data source are retrieved and rendered on the destination page based on the user-relative filtering function present either on the data source spreadsheet itself or a template used by the logic for rendering the destination page 
While STACHURA teaches that the database is cloud-based (Paragraphs 0069 and 0073), STATCHURA does not explicitly teach wherein the database is within a cloud-based data warehouse and issuing the query to the database within the cloud-based data warehouse.
However, LEE, which is directed to data sharing between databases within online data warehouses, teaches wherein the database is within a cloud-based data warehouse (“Multi-tenant databases or multi-tenant data warehouse support multiple distinct customer accounts at once… disclosed herein are systems, methods, and devices for a multi-tenant online database system. Some embodiments allow the implementation of secure views for zero-copy sharing of data between different customer accounts and may make the data instantly accessible with no need to copy data” Paragraphs 0037-39. Databases containing multiple customer accounts reside within a data warehouse or database system. An online database system or warehouse is equivalent to a cloud-based data warehouse. Paragraph 0038 gives an example of Amazon Redshift, which is a cloud-based data warehouse.)
and issuing the query to the database within the cloud-based data warehouse (“the one or more servers 204, and/or the client computing system 206 may access the database system 202 over the network 208 to query a database and/or receive data from a database… For example, the share component 210 may process queries/instructions received from remote devices to access shared data or share data. The queries/instructions may be received from the servers 204 or client computing Paragraphs 0054-55. Queries are issued to the databases within the cloud-based data warehouse. Also see Paragraphs 0033-35 and 0046, which discuss secure views and user-defined functions which are used to filter the data presented in response to a query from a client device.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the creation of a referencing worksheet from a data source worksheet taught by STACHURA by applying the methods to databases within a cloud-based data warehouse, similar to LEE. Since LEE also teaches implementing security methods to filter data presented to users querying a database (Paragraphs 0033-35), the combination would yield predictable results. Incorporation of row-level security mechanisms such as those taught by STACHURA into cloud-based data warehouses would have been obvious whether the database system is cloud-based or not. Furthermore, LEE (Paragraphs 0038-39) teaches an advantage of implementing secure views in an online database system include eliminating the need for physical data copying.
Claim 8 is directed to an apparatus that recites substantially the same limitations recited by the method of claim 1. Claim 8 is therefore rejected using the same reasoning described above. See Paragraphs 0066-67 and Figure 1 of STACHURA, which teach processor and memory components for execution of the steps of the process.
Claim 15 is directed to a computer program product that recites substantially the same limitations recited by the method of claim 1. Claim 15 is therefore rejected using 

Regarding Claim 2, STACHURA in view of LEE further teaches wherein the filter comprises at least a Boolean operation based on one or more columns of the data set. (STACHURA, “An example of an alternative is to have "=IsLoggedInUser(A)", or a different syntax rather than the usual spreadsheet formula syntax, defined separate to the sheet as an option during the creation of a page that refers to source records. The destination system may then understand the "A" parameter, which refers to a column in general, to be equivalent to the "value in column A for the row representing the record currently in question".” Paragraph 0225. The “IsLoggedInUser” function is a Boolean operation since it either returns true or false. The filter is applied to a column, such as employee name column. The filter compares the currently logged-in user to each row within the employee name column in order to select the rows that should be rendered on the destination page.)
Claim 9 and claim 16 recite the same limitations as claim 2 and are therefore rejected using the same reasoning described above.

Regarding Claim 3, STACHURA in view of LEE further teaches wherein the one or more user-relative functions are configured to return, on execution, one or more attributes of a user account accessing the referencing worksheet, (STACHURA, “The diagram also illustrates that the function ISLOGGEDINWEBUSER Paragraph 0094. Also see Paragraph 0219. The attributes of the user that is returned is their identification based on a logged in status. The user-relative function returns the correct value at run time when the logged in user is known.)
and wherein the filter is based on the user account accessing the referencing worksheet. (STACHURA, “The diagram further illustrates that for the specific logged in visitor "Halee", the webifier has filtered the record set down to only row 2 where cell A2 matched the logged in username and the formula, as seen in the top-right of the screenshot” Paragraph 0094. The filter is based on the username of the logged in user.)
Claim 10 and claim 17 recite the same limitations as claim 3 and are therefore rejected using the same reasoning described above.

Regarding Claim 4, STACHURA in view of LEE further teaches wherein the filter is immutable in the referencing worksheet. (STACHURA, “On a row-record sheet, a column could be added by the designer intended to affect visitor permissions on a per-row, and therefore per-record, basis, where the result of a particular column's cell formulas cause the destination server to include that row in the output results or not” Paragraph 0219. See Paragraph 0078 and the reference as a whole, which describe a designer user and an end-user throughout. The end-user has access to the destination page that they log into, which is equivalent to the referencing worksheet. The filter is added to the spreadsheet application (data source worksheet) or the webifier 
Claim 11 and claim 18 recite the same limitations as claim 4 and are therefore rejected using the same reasoning described above.

Regarding Claim 5, STACHURA in view of LEE further teaches wherein selecting, based on the filter, the at least a subset of the plurality of rows comprises: receiving… one or more rows of the data set; and selecting, after receiving the query response, based on the filter, the at least a subset of the plurality of rows… (STACHURA, “During iteration, the destination system would skip over rendering of rows for the visitor if the employee specified in that row's column A was not the visitor. Rows would continue to be rendered if it matched the visitor in column A. The net result is that an employee could visit a timesheet webpage, based on a spreadsheet definition, that would only show the rows of time records that relate to that employee (FIG. 20). Similarly, if the sheet had a column specifying a supervisor, a supervisor timesheet overview page might list only the time records under that supervisor's purview” Paragraph 0219. Also see Paragraphs 0074 and 0081, which discusses the end-user accessing the destination page resulting in a query to the data source for retrieving the data to be presented to the user. The destination system accesses the rows of the spreadsheet or data source (Paragraph 0070) after the user access the pages and iterates through the plurality of rows while evaluating the filter. Only the subset of rows the user has permission to view are rendered.)
receiving, from the cloud-based data warehouse and in response to the database query, a query response including one or more rows of the data set and that the selecting of a subset of a plurality of rows based on the filter is from the query response (LEE, “the secure view does not expose data from tables accessed by the view which is filtered out by the view. In such an embodiment, a client account associated with a non-secure view may access data that would be filtered out by taking advantage of query optimizations that may cause user expressions to be evaluated before security expressions (e.g. filters and joints). In such an embodiment, to achieve this requirement, the set of query optimizations that can be applied to a query containing a secure view may be restricted to guarantee that the user expressions that can leak data are not evaluated before the view is filtered” Paragraph 0035. See this in context with Paragraph 0033, which discusses a non-secure view. In the secure view implementation, a database is first filtered to respond to a query with data authorized to be viewed by the user and then subsequently filtered with a desired expression or user-defined function from the user. In Paragraph 0033, an example of “has a salary over x amount” is given. In the secure view embodiment, the query response would include one or more rows of filtered data and a subset of those row will be selected based on the user-defined expression from the initially filtered data.)
In addition to the motivation given in claim 1 above, LEE (Paragraphs 0033-35) also teaches that further filtering a data set using user-defined expressions after initially filtering the data set prevents the leaking of data that is not authorized for view by the current user.
Claim 12 recites the same limitations as claim 5 and is therefore rejected using the same reasoning described above.

Regarding Claim 6, STACHURA in view of LEE further teaches wherein selecting, from the one or more rows, based on the filter, the at least a subset of the plurality of rows comprises: evaluating, for each row of the one or more rows, based on the evaluated one or more user-relative functions, a Boolean expression of the filter; and including, based on the evaluation of the Boolean expression, a respective row in the at least a subset of the plurality of rows. (STACHURA, “The diagram further illustrates that for the specific logged in visitor "Halee", the webifier has filtered the record set down to only row 2 where cell A2 matched the logged in username and the formula, as seen in the top-right of the screenshot, "=ISLOGGEDINWEBUSER(A2)" returned true when evaluated on the destination system” Paragraph 0094. Also see Paragraph 0219. A row is included in the subset of rows that are rendered on the destination page (referencing worksheet) for the end-user based on the evaluation of the Boolean expression “ISLOGGEDINWEBUSER”. If there is a match between the username and the name in the employee column, the expression returns true and the row is included.)
Claim 13 and claim 20 recite the same limitations as claim 6 and are therefore rejected using the same reasoning described above.

Regarding Claim 7, STACHURA in view of LEE further teaches wherein presenting the at least a subset of the plurality of rows comprises presenting the at least a subset of the plurality of rows in a graphical user interface (GUI), wherein the GUI is within a web-browser. (STACHURA, “Each web page, upon rendering or generation for transmission to an end-user browser, may be populated with data from the web data store meeting the criteria set forth in the user interface template.” Paragraph 0074. “The destination page may be sent 306 to the visitor's browser 356.” Paragraph 0081. “FIG. 20 is a diagram illustrating a source spreadsheet definition containing a traditional spreadsheet table and that table being referenced in a report page as a record source, and illustrating the resulting destination page which was defined using the spreadsheet definition.” Paragraph 0094. The subset of the plurality of rows are presented on the destination page to the end user. The end user views the subset of rows via a GUI on their web browser. The bottom half of Figure 20 shows an example of the GUI displayed in the web-browser.)
Claim 14 recites the same limitations as claim 7 and is therefore rejected using the same reasoning described above.

Regarding Claim 19, STACHURA in view of LEE further teaches wherein selecting, based on the filter, the at least a subset of the plurality of rows comprises: receiving… one or more rows of the data sets… and selecting, from the received query response, based on the filter, the at least a subset of the plurality of rows. (STACHURA, “During iteration, the destination system would skip over rendering of rows for the visitor if the employee specified in that row's column A was not the visitor. Rows would continue to be rendered if it matched the visitor in column A. The net result is that an employee could visit a timesheet webpage, based on Paragraph 0219. Also see Paragraphs 0074 and 0081, which discusses the end-user accessing the destination page resulting in a query to the data source for retrieving the data to be presented to the user. The destination system accesses the rows of the spreadsheet or data source (Paragraph 0070) after the user access the pages and iterates through the plurality of rows while evaluating the filter. Only the subset of rows the user has permission to view are rendered.)
wherein the database query is independent of the filter; (STACHURA, “The added column C may have a formula, for each row representing a record, that resembles "=IsLoggedInUser(A1)" where A1 would change to A2 for the second row and so forth. Although it would not be able to resolve during design-time to show the designer a value, the destination system would evaluate the column of formulas when a visitor visits the timesheet listing report page.” Paragraph 0219. See Paragraph 0081, which discusses the query of the data source for rendering the destination page. The query is made when the visitor accesses the page by logging in. The filter is a function that is added to the data source spreadsheet by the designer. It is not part of the http get request made by the end user’s browser for rendering the referencing worksheet. The database query is therefore independent of the filter.)
receiving, from the cloud-based data warehouse, in response to the database query, a query response including one or more rows of the data sets (LEE, “the secure view does not expose data from tables accessed by the view which is a secure view may be restricted to guarantee that the user expressions that can leak data are not evaluated before the view is filtered” Paragraph 0035. See this in context with Paragraph 0033, which discusses a non-secure view. In the secure view implementation, a database is first filtered to respond to a query with data authorized to be viewed by the user and then subsequently filtered with a desired expression or user-defined function from the user. In Paragraph 0033, an example of “has a salary over x amount” is given. In the secure view embodiment, the query response would include one or more rows of filtered data and a subset of those row will be selected based on the user-defined expression from the initially filtered data.)
In addition to the motivation given in claim 1 above, LEE (Paragraphs 0033-35) also teaches that further filtering a data set using user-defined expressions after initially filtering the data set prevents the leaking of data that is not authorized for view by the current user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta (US 2018/0025065 A1) teaches performance of data warehouse functions using security features that prevent unauthorized users from accessing clusters. (Abstract)
Schneider (US 2016/0104002 A1) teaches implementation of row-level security in a data store with a cloud architecture. (Title, Abstract, ¶ 28-29, 59-60, 74-75)
Chu (US 10,803,082 B1) teaches another embodiment of the LEE reference used in the claim rejections above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173